Citation Nr: 1510895	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of bilateral upper extremities, to include as secondary to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, to include as secondary to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran later testified before the undersigned in January 2015.  A transcript of that hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

VA regulations provide that certain disorders, including early-onset peripheral neuropathy, associated with in-service herbicide (Agent Orange) exposure may be service-connected presumptively.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2014).  For a disease not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy," and that the note stating that the term "acute and subacute peripheral neuropathy" meant "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset" was removed.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  The amendment also clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  The requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection remained unchanged.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was acknowledged to have found that scientific evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy (which was defined as having its onset more than one year after exposure).

In this case, the Veteran seeks service connection for peripheral neuropathy of bilateral upper and lower extremities, to include as due to exposure to Agent Orange.  Service records show that he served in the Republic of Vietnam from May 1967 to May 1968, which is sufficient to trigger the presumption of exposure to herbicides.  There is also evidence that he has been diagnosed as having peripheral neuropathy.  April 1999 private treatment notes evidence a diagnosis of mild peripheral neuropathy of the legs.  An April 1999 EMG Nerve Conduction Report resulted in a diagnosis of chronic sensorimotor polyneuropathy.  That report also noted, incorrectly, no history of toxin exposure.  August 2002 private treatment records show a diagnosis of peripheral neuropathy of the upper extremities.    In October-November 2007, the Veteran was diagnosed with polyneuropathy, ulnar nerve neuropathy, causalgia of lower limbs, and numbness.   

The Veteran was afforded a VA examination for his peripheral neuropathy in December 2010.  In providing his negative opinion, it is clear that the examiner relied on the very language that was changed in 2013 to opine that the Veteran's peripheral neuropathy was not related to Agent Orange exposure.  The examiner stated that the peripheral neuropathy related to Agent Orange exposure is acute and subacute and resolves within two years.  The Veteran maintains that he has been suffering from the symptoms of peripheral neuropathy since his active service.  As such, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and extent of any neurological dysfunction (tingling, pain, swelling, numbness, etc.) of the bilateral upper and lower extremities.  The claims file should be reviewed by the examiner, and that review should be indicated in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has upper and/or lower extremity disorders manifested by symptoms such as tingling, pain, swelling, and numbness as a result of his active service, to include early onset peripheral neuropathy.

Opinions should be provided based on any examination findings; the Veteran's reports of symptom manifestation in service; a review of the medical evidence of record; and sound medical principles.  The examiner is hereby notified that the Veteran's exposure to Agent Orange during active service is presumed.

A complete rationale should be provided for all opinions proffered, and the foundation for all conclusions should be clearly set forth.  If any of the requested opinions cannot be made without resort to mere speculation, the reviewer should provide a clear explanation (rationale) as to why this is so.

2. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate opportunity to respond thereto.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




